Thomas, J.
This is a writ of entry for the foreclosure of a mortgage. The premises were formerly the estate of Benjamin Hollister. He conveyed them by deed to his son, Mason Hollister. Mason Hollister gave him back a deed of mortgage of the premises. The condition of the deed of mortgage recites that the said Mason, in consideration of the conveyance, had agreed to pay the debts of said Benjamin, “to maintain and support the said Benjamin and his wife Sarah Hollister during their natural lives ; ” not to convey the land during the life of Benjamin without his consent; “ and also that the three daughters of the said Benjamin, Philothete Hollister, Sarah Hollister and Lydia Hollister, shall have a home and a right in said house, so long as they shall remain single and unmarried.” The condition then provides that if the said Mason shall pay the debts of Benjamin, and furnish the support of Benjamin and Sarah, in the *312mode and to the extent described, and shall not sell without the consent of said Benjamin, “ and shall also provide a home for his said three daughters, Philothete, Sarah and Lydia, in said house on the premises, so long as they shall remain single and unmarried,” then the deed shall be void.
At the time the mortgage was given, (1821,) the sisters were living with their father on the premises. After the mortgage was given, the mortgagor, Mason, furnished them with a home and food and lodging. Within a year from the date of the mortgage, Lydia died. In 1823, Sarah married. In 1825, Benjamin died. After his death, Mason, as mortgagor, continued to furnish a home, with food and lodging, to Philothete. Mason died in 1846, and his son, Mark M. Hollister, was appointed his administrator, and continued to furnish a home to Philothete till January 1853, when the administrator and heirs refused further to support her, or furnish her a home or place of residence. The mother died in 1852.
In 1837, Mason purchased a house and lot near the premises, and moved into them with his family, including the mother and sister. The old house upon the mortgaged premises, at the time of his removal, was not incapable of repair, but much dilapidated and not worth repairing; and this from natural decay, and without fault of the mortgagor.
The estate was sold by the administrator, subject to the incumbrances. The tenant was the purchaser.
Philothete was without a home or means of support, and this suit is brought by the administrator de bonis non of said Benjamin, to enforce the mortgage for her benefit.
Two questions arise upon these facts : What was the condition of the mortgage with respect to this sister ? And has there been a breach of that condition ?
Under the practical construction of the parties, it would seem to be, that the sister should have not only a home, that is, a place of residence, upon the mortgaged premises, but food and other means of support. How far this resulted from kindness, and haw far from a sense of legal obligation, it is impossible to say, and great importance cannot be attached to it. Such *313we think, is not the legal construction of the mortgage. In relation to the parents, careful and detailed provisions are made for their support and comfort. In relation to the sisters, the provisions are simply that th.ey “ shall have a home and a right in said house so long as they shall remain single,” and that the mortgagor “ shall provide a home in said house on the premises so long as they shall remain single.” The meaning, we think, is that he shall let them have a place of residence on the premises, “ a home or right in said house.” But the provisions include not only a right to be enjoyed on their part, but a duty to be performed on the part of the mortgagor, and that is, that the house shall be kept in such condition by him, who had under the mortgage the exclusive control of the premises, that the home may be had in the house.
Whether the sister could have insisted upon having the home in the old house, it is not necessary to inquire ; for this right, if she had it, was not and is not now insisted on. But the obligation did not cease when the mortgagor left the old house, and if he did not provide for her a home there, he was bound to provide and furnish an equivalent elsewhere.
This obligation still rests upon the estate, so long as the sister lives and is unmarried. The failure to comply with this provision, on reasonable demand, was a breach of the condition of the mortgage.
The amount for which conditional judgment is to be entered is to be fixed by an assessor. That amount will be the value of a home or place of residence in the house, had it been kept in reasonable repair, with the ordinary incidents thereto, as right of water, &c.; but not including food or clothing or fuel. The time for which it is to be computed is from the breach of the condition to the rendition of the judgment.

Judgment accordingly.